Citation Nr: 0502080	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-17 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In May 2004, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


REMAND

The veteran is seeking service connection for PTSD, resulting 
from stressors experienced while on active duty.

Establishing service connection for PTSD requires: (1) a 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

During the May 2004 hearing, the veteran testified as to the 
three main in-service stressors, namely, constant fear of 
coming under attack while serving aboard the USS Parsons off 
the coast of Vietnam, observing wounded servicemen while he 
was hospitalized at a stateside hospital, and treatment of an 
arm infection by a Navy physician.  

VA records, including psychological testing, contain a 
diagnosis of PTSD.  

The veteran has testified that he served as a boatswain's 
mate while aboard the USS Parsons, but service personnel 
records show that he was a cook or seaman.  There is no 
record that the veteran received any award or decoration 
indicative of combat and there is no evidence that he was 
exposed to combat.  His ship did participate in various 
duties to include carrier escort duty in the Gulf of Tonkin 
in November and December 1968 and in the Gulf of Siam in 
1970, when the ship participated in plane-guarding, search 
and rescue operations and naval gunfire missions in support 
of ground forces in Cambodia. 

In a claim for PTSD, if there is no verified combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of a 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283 (1994)

The record does establish that the veteran served aboard the 
USS Parsons, that he was hospitalized for one month stateside 
in 1968, and that he was treated for a swollen left arm with 
pustules that were incised and drained.

Whether or not the veteran's presence aboard the USS Parsons, 
his observations while at a Navy hospital, or his treatment 
for left arm condition are sufficient stressors to support a 
diagnosis of PTSD is a question that must be answered by a 
qualified medical health-care professional.  Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

Therefore, under the duty to assist, 38 C.F.R. § 3.159(c)(4), 
the Board determines further evidentiary development is 
necessary before deciding the claim.  Accordingly, this case 
is remanded for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination to determine if 
the claimed in-service stressors support 
the diagnosis of PTSD.  The claims folder 
must be made available to the examiner 
for review.  The examiner is asked to 
express an opinion on whether any of the 
claimed stressors, specifically, as a 
crewman aboard ship, stationed in the 
Gulfs of Tonkin and Siam in 1968 and in 
1970, which participated in carrier 
escort duty, plane guarding, search and 
rescue, and naval gunfire, but was not 
attacked or otherwise exposed to combat; 
the observance of wounded servicemen in a 
stateside hospital; and treatment of a 
infection, constitute a personal 
experience that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of self 
or others.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor that supports the diagnosis. 

2.  After the above development, 
adjudicated the claim.  If the benefit 
sought is denied, furnish the veteran a 
Supplemental Statement of the Case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



